DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/18/2022 has been entered. Claims 17 and 19-20 have been canceled. Claims 1, 2, 6-9, 11, 14, 16, and 18 have been amended. Claims 21-23 have been added. Claims 1-16, 18, and 21-23 area pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRUSHINSKIY ET AL (US Pub. 20130169515) in view of Park et al (US Pub. 20160073528) in further view of You et al (US Pub. 20160275830).
Regarding claim 1, An embodiment of PRUSHINSKIY discloses:
A flexible display apparatus, (at least refer to fig. 1, 3 and paragraph 46. Describes a flexible display apparatus) comprising: 
A flexible panel having: a first area comprising a display area for displaying an image, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a first region 120); 
A bending area bending and extending from the first area, (at least refer to fig. 3-4 and paragraph 87. Describes the flexible display apparatus 1 includes the bending portion B at which the first region 120 and the second region 130 of the first film 100 are bent); and 
A second area extending from the bending area, (at least refer to fig. 3-4 and paragraph 87. Describes a second region 130), wherein the flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 1, 3 and paragraph 82. Describes the second film 300 may have a third surface 301 adjacent to the display panel unit 200, and a fourth surface 302 opposite to the third surface 301) and a first portion of the second surface and a second portion of the second surface face each other with the bending area bent, (at least refer to fig. 4 and paragraph 90. Describes the flexible display apparatus 1 includes the bending portion B at which the first region 120 and the second region 130 of the first film 100 are bent in an approximately horizontal direction); 
A first protection film disposed on the second surface of the flexible panel, the first protection film overlapping the first area, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a first region 120); 
A second protection film disposed on the second surface of the flexible panel, the second protection film overlapping second area, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a second region 130);
An embodiment of PRUSHINSKIY does not disclose:
Each of the bending area and the second area being a non-display area
A filler on the second surface of the flexible panel, the filler being surrounded by the first protection film, the second protection film, and the second surface of the flexible panel, wherein the filler directly contacts the first protection film, the second protection film, and the second surface of the flexible panel.
Another embodiment of PRUSHINSKIY discloses:
A filler on the second surface of the flexible panel, the filler being surrounded by the first protection film, the second protection film, and the second surface of the flexible panel, (at least refer to fig. 12-13 and paragraph 123. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the elastic member 500 is disposed at a region surrounded by the first region 120' and the second region 130') 
Wherein the filler contacts the first protection film, the second protection film, and the second surface of the flexible panel, (at least refer to fig. 12-13 and paragraph 119. Describes when the flexible display apparatus 3 is bent, the first groove 110' may be formed at a bending portion in a region having the greatest compressive stress, and the elastic member 500 may fill the first groove 110' such that a compressive stress is decreased. Fig. 12-13 depicts the elastic member filling the first groove while contacting the first film 100’).
PRUSHINSKIY does not explicitly disclose:
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel.
Park teaches: 
Wherein the filler directly contacts the first protection film, the second protection film, and the second surface of the flexible panel, (at least refer to fig. 2, 5 and paragraphs 47-48. Describes the filling member 260 is disposed between the side surface of the first substrate 111 and the bent portion 242. Para. 48, describes: Further, as the resin 261 is disposed on the bent portion 242 of the connector 240, the air gap is not formed between the display panel 200 and the connector 240. Fig. 2 depicts the resin filling the whole bent portion while contacting the bent portion).
The two references are analogous art because they are related with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic member filling the first groove as disclose by PRUSHINSKIY with the resin filling member taught by Park. The motivation to combine the Park reference is to remove possible air gap in the groove and strengthen the display device from bend stress so that the reliability of the organic light emitting display may be increased.
PRUSHINSKIY and Park do not explicitly disclose:
Each of the bending area and the second area being a non-display area
You teaches: 
Each of the bending area and the second area being a non-display area, (at least refer to fig. 3-4 and paragraphs 60-61. Describes the pad part 125 may include a plurality of pad electrodes (not shown) which are provided at one side edge of the flexible substrate 121. Para. 61, describes: The bending part BP may be defined between the pad part 125 and the pixel array part 123. In order to reduce a side bezel width of the display apparatus, one side edge of the flexible display panel 120 may be bent in a curved shape, and the bending part BP may be surrounded or covered by the side wall 112 of the cover window 110).
The three references are analogous art because they are related with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic member filling the first groove as disclose by PRUSHINSKIY with the resin filling member taught by Park and incorporate bezel with a driver pad on the flexible panel as taught by YOU. The motivation to combine the YOU reference is to supply signal for driving the pixels of the display and protecting the drivers of the display device in the bent position.
Regarding claim 11, An embodiment of PRUSHINSKIY discloses:
A method of manufacturing a flexible display apparatus, (at least refer to fig. 5-8 and paragraph 93. Describes a method of manufacturing the flexible display apparatus 1) comprising: 
A flexible panel having a first area comprising a display area for displaying an image, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a first region 120) a bending area extending from the first area, (at least refer to fig. 3-4 and paragraph 87. Describes the flexible display apparatus 1 includes the bending portion B at which the first region 120 and the second region 130 of the first film 100 are bent) and a second area extending from the bending area, (at least refer to fig. 3-4 and paragraph 87. Describes a second region 130), wherein the flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 1, 3 and paragraph 82. Describes the second film 300 may have a third surface 301 adjacent to the display panel unit 200, and a fourth surface 302 opposite to the third surface 301); 
A first protection film disposed on the second surface of the flexible panel, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a first region 120); and 
A second protection film disposed on the second surface of the flexible panel, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a second region 130) the method comprising: 
Bending the bending area of the flexible panel such that the first portion of the second surface and the second portion of the second surface face each other, (at least refer to fig. 4 and paragraph 90. Describes the flexible display apparatus 1 includes the bending portion B at which the first region 120 and the second region 130 of the first film 100 are bent in an approximately horizontal direction) the first protection film overlaps the first area, and the second protection film overlaps the second area, (at least refer to fig. 3-4 and paragraph 87. Describes the first film 100 includes a first region 120 and a second region 130); 
An embodiment of PRUSHINSKIY does not disclose:
Each of the bending area and the second area being a non-display area
applying a raw filler material on the second surface of the flexible panel between the first protection film and the second protection film;
forming a filler by irradiating ultraviolet light from an ultraviolet lamp onto the raw filler material, wherein the filler is formed to be surrounded by the first protection film, the second protection film, and the second surface of the flexible panel, and to directly contact the first protection film, the second protection film, and the second surface of the flexible panel.
Another embodiment of PRUSHINSKIY discloses:
Applying a raw filler material on the second surface of the flexible panel between the first protection film and the second protection film, (at least refer to fig. 12-13 and paragraph 123. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the elastic member 500 is disposed at a region surrounded by the first region 120' and the second region 130');
Wherein the filler is formed to be surrounded by the first protection film, the second protection film, and the second surface of the flexible panel, and to contact the first protection film, the second protection film, and the second surface of the flexible panel, (at least refer to fig. 12-13 and paragraph 123. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the elastic member 500 is disposed at a region surrounded by the first region 120' and the second region 130') 
PRUSHINSKIY does not explicitly disclose:
Each of the bending area and the second area being a non-display area
forming a filler by irradiating ultraviolet light from an ultraviolet lamp onto the raw filler material, wherein the filler is formed to be surrounded by the first protection film, the second protection film, and the second surface of the flexible panel, and to directly contact the first protection film, the second protection film, and the second surface of the flexible panel.
Park teaches:
Forming a filler by irradiating ultraviolet light from an ultraviolet lamp onto the raw filler material, (at least refer to fig. 1-2 and paragraph 48. Describes the resin 261 is a substance that has an adhesive property and is quickly cured by UV rays)
Wherein the filler is formed to be surrounded by the first protection film, the second protection film, and the second surface of the flexible panel, and to directly contact the first protection film, the second protection film, and the second surface of the flexible panel, (at least refer to fig. 2, 5 and paragraphs 47-48. Describes the filling member 260 is disposed between the side surface of the first substrate 111 and the bent portion 242. Para. 48, describes: Further, as the resin 261 is disposed on the bent portion 242 of the connector 240, the air gap is not formed between the display panel 200 and the connector 240. Fig. 2 depicts the resin filling the whole bent portion while contacting the bent portion)
The two references are analogous art because they are related with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic member filling the first groove as disclose by PRUSHINSKIY with the resin filling member taught by Park. The motivation to combine the Park reference is to strengthen the display device from bend stress so that the reliability of the organic light emitting display may be increased.
PRUSHINSKIY and Park do not explicitly disclose:
Each of the bending area and the second area being a non-display area
You teaches: 
Each of the bending area and the second area being a non-display area, (at least refer to fig. 3-4 and paragraphs 60-61. Describes the pad part 125 may include a plurality of pad electrodes (not shown) which are provided at one side edge of the flexible substrate 121. Para. 61, describes: The bending part BP may be defined between the pad part 125 and the pixel array part 123. In order to reduce a side bezel width of the display apparatus, one side edge of the flexible display panel 120 may be bent in a curved shape, and the bending part BP may be surrounded or covered by the side wall 112 of the cover window 110).
The three references are analogous art because they are related with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic member filling the first groove as disclose by PRUSHINSKIY with the resin filling member taught by Park and incorporate bezel with a driver pad on the flexible panel as taught by YOU. The motivation to combine the YOU reference is to supply signal for driving the pixels of the display and protecting the drivers of the display device in the bent position.
Regarding claim 2, An embodiment of PRUSHINSKIY does not disclose:
Wherein the filler fills a space defined by a distal end side surface of the first protection film, a distal end side surface of the second protection film, and the second surface of the flexible panel.
Another embodiment of PRUSHINSKIY discloses:
Wherein the filler fills a space defined by a distal end side surface of the first protection film, a distal end side surface of the second protection film, and the second surface of the flexible panel, (at least refer to fig. 13-14 and paragraph 123-124. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the elastic member 500 is disposed at a region surrounded by the first region 120' and the second region 130').
Regarding claim 2, refer to the motivation of claim 1.
Regarding claim 3, An embodiment of PRUSHINSKIY does not disclose:
Wherein the distal end side surface of the first protection film, the distal end side surface of the second protection film, and the second surface of the flexible panel provide a closed surface.
Another embodiment of PRUSHINSKIY discloses:
Wherein the distal end side surface of the first protection film, the distal end side surface of the second protection film, and the second surface of the flexible panel provide a closed surface, (at least refer to fig. 10-11 and paragraph 111. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the bending portion B' has an empty space surrounded by the first region 120' and the second region 130').
Regarding claim 3, refer to the motivation of claim 1.
Regarding claim 4, An embodiment of PRUSHINSKIY does not disclose:
Wherein the distal end side surface of the first protection film and the distal end side surface of the second protection film directly contact each other.
Another embodiment of PRUSHINSKIY discloses:
Wherein the distal end side surface of the first protection film and the distal end side surface of the second protection film directly contact each other, (at least refer to fig. 10-11 and paragraph 111. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the bending portion B' has an empty space surrounded by the first region 120' and the second region 130'. Fig. 10-11 depicts direct contact of the divided first film).
Regarding claim 4, refer to the motivation of claim 1.
Regarding claim 5, An embodiment of PRUSHINSKIY does not disclose:
Wherein the distal end side surface of the first protection film and the distal end side surface of the second protection film face in a same direction.
Another embodiment of PRUSHINSKIY discloses:
Wherein the distal end side surface of the first protection film and the distal end side surface of the second protection film face in a same direction, (at least refer to fig. 11 and paragraph 114. Describes the flexible display apparatus 2 includes the bending portion B' at which the first region 120' and the second region 130' of the first film 100' are bent in an approximately horizontal direction).
Regarding claim 5, refer to the motivation of claim 1.
Regarding claim 6, An embodiment of PRUSHINSKIY discloses:
Wherein the first protection film has a first surface directly on the second surface of the flexible panel and a second surface opposite the first surface, (at least refer to fig. 1 and paragraph 47. Describes the flexible display apparatus 1, in one embodiment, includes a first film 100 having a first surface 101 and a second surface 102 that are opposite each other. The flexible display apparatus 1, in one embodiment, further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) the second protection film has a first surface directly on the second surface of the flexible panel and a second surface opposite the first surface, (at least refer to fig. 1 and paragraph 47. Describes the flexible display apparatus 1, in one embodiment, includes a first film 100 having a first surface 101 and a second surface 102 that are opposite each other. The flexible display apparatus 1, in one embodiment, further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) and -3-117014981.3Appin No. 17/147,339the second surface of the first protection film directly contacts the second surface of the second protection film.
An embodiment of PRUSHINSKIY does not disclose:
The second surface of the first protection film directly contacts the second surface of the second protection film.
Another embodiment of PRUSHINSKIY discloses:
The second surface of the first protection film directly contacts the second surface of the second protection film, (at least refer to fig. 10 and paragraph 110. Describes the first film 100' is divided into the first region 120' and the second region 130', and the flexible display apparatus 2 includes a bending portion B' at which the first region 120' and the second region 130' of the first film 100' are bent in an approximately vertical direction).
Regarding claim 6, refer to the motivation of claim 1.
Regarding claim 7, An embodiment of PRUSHINSKIY does not disclose:
Wherein the first portion of the second surface overlaps the first area and the second portion of the second surface overlaps the second area.
Another embodiment of PRUSHINSKIY discloses:
Wherein the first portion of the second surface overlaps the first area and the second portion of the second surface overlaps the second area, (at least refer to fig. 11 and paragraph 114. Describes the first film 100' is divided into the first region 120' and the second region 130', and the flexible display apparatus 2 includes the bending portion B' at which the first region 120' and the second region 130' of the first film 100' are bent in an approximately horizontal direction)
Regarding claim 7, refer to the motivation of claim 1.
Regarding claim 8, PRUSHINSKIY discloses:
A function film on the first surface of the flexible panel, the function film overlapping the first area, (at least refer to fig. 1-2 and paragraph 47. Describes the flexible display apparatus 1 further includes the display panel unit 200 including a third film 210 disposed on the second surface 102 of the first film 100) 
PRUSHINSKIY does not explicitly disclose:
wherein the function film comprises at least one of a touch panel, a polarization film, and a cover window.
Park teaches:
Wherein the function film comprises at least one of a touch panel, a polarization film, and a cover window, (at least refer to fig. 2, 5 and paragraph 19. Describes the display panel 200 includes a first substrate 111, a second substrate 201 disposed to face the first substrate 111, a touch unit 210, and a polarizer 220)
The two references are analogous art because they are related with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the function film as disclose by PRUSHINSKIY with the function film taught by Park. The motivation to combine the Park reference is to strengthen the display device with touch functionality from bend stress so that the reliability of the organic light emitting display may be increased.
Regarding claim 9, PRUSHINSKIY discloses:
the driver faces the first portion of the second surface overlapping the first area of the flexible panel, (at least refer to fig. 3, 5 and paragraph 63. Describes the panel driving circuit unit 130 according to an embodiment may include a flexible circuit film 131 and a driving integrated circuit (IC) 133. Fig. 3 depicts driver overlapping an area of the flexible panel).
PRUSHINSKIY does not explicitly disclose:
a driver, wherein the second area has a pad area, the driver is connected to the pad area,
Park teaches:
A driver, (at least refer to fig. 2 and paragraph 17. Describes a driving chip 250)
The driver is connected to the pad area, (at least refer to fig. 2 and paragraph 17. Describes One or more driving chips 250 may be formed on the pad area PA)
Park does not explicitly teach:
Wherein the second area has a pad area,
You teaches:
Wherein the second area has a pad area, (at least refer to fig. 3-4 and paragraph 60. Describes the pad part 125 may include a plurality of pad electrodes (not shown) which are provided at one side edge of the flexible substrate 121)
Regarding claim 9, refer to the motivation of claim 1.
Regarding claim 10, PRUSHINSKIY does not explicitly disclose:
Wherein the filler comprises a resin.
Park teaches:
Wherein the filler comprises a resin, (at least refer to fig. 2 and paragraph 48. Describes the filling member 260 may include a resin 261).
Regarding claim 10, refer to the motivation of claim 1.
Regarding claim 12, An embodiment of PRUSHINSKIY does not disclose:
Wherein the raw filler material is applied between the first protection film and the second protection film before the bending area of the flexible panel is bent.
Another embodiment of PRUSHINSKIY discloses:
Wherein the raw filler material is applied between the first protection film and the second protection film before the bending area of the flexible panel is bent, (at least refer to fig. 12-13 and paragraphs 118-119. Describes the flexible display apparatus 3 has an elastic member 500 that is disposed to fill the first groove 110' included in the first film 100'. Para. 119, describes: When the flexible display apparatus 3 is bent, the first groove 110' may be formed at a bending portion in a region having the greatest compressive stress, and the elastic member 500 may fill the first groove 110' such that a compressive stress is decreased. Fig. 12 depicts the where the elastic member is applied and fig.13 depicts bending after applying).
Regarding claim 12, refer to the motivation of claim 11.
Regarding claim 13, PRUSHINSKIY does not explicitly disclose:
Wherein the ultraviolet light is irradiated after the bending area of the flexible panel is bent.
Park teaches:
Wherein the ultraviolet light is irradiated after the bending area of the flexible panel is bent, (at least refer to fig. 1-2 and paragraph 48. Describes the resin 261 is a substance that has an adhesive property and is quickly cured by UV rays. As the resin 261 is formed on the bent portion 242 of the connector 240, adhesion between the display panel 200 and the connector 240 may be increased).
Regarding claim 13, refer to the motivation of claim 11.
Regarding claim 14, PRUSHINSKIY discloses:
forming a function film on the first surface of the flexible panel such that the function film overlaps the first area, (at least refer to fig. 1-2 and paragraph 82. Describes the second film 300 may have a third surface 301 adjacent to the display panel unit 200)
Regarding claim 15, An embodiment of PRUSHINSKIY does not disclose:
Wherein the filler is fixed along a curved surface of the bending area.
Another embodiment of PRUSHINSKIY discloses:
Wherein the filler is fixed along a curved surface of the bending area, (at least refer to fig. 12-13 and paragraph 119. Describes when the flexible display apparatus 3 is bent, the first groove 110' may be formed at a bending portion in a region having the greatest compressive stress, and the elastic member 500 may fill the first groove 110' such that a compressive stress is decreased).
Regarding claim 15, refer to the motivation of claim 11.
Regarding claim 16, PRUSHINSKIY discloses:
Further comprising removing a portion of the filler formed an undesired area after the forming of the filler, (at least refer to fig. 3-4 and paragraph 72. Describes the open part 143 may be provided by removing a certain area (i.e., a bending area of the back plate 140) of the back plate 140 overlapping the bending part BP of the flexible display panel 120 and may have a width W corresponding to a bending curvature of the bending part BP).
Regarding claim 18, An embodiment of PRUSHINSKIY does not discloses:
Wherein the filler is formed to fill a space defined by a distal end side surface of the first protection film, a distal end side surface of the second protection film, and the second surface of the flexible panel
An embodiment of PRUSHINSKIY discloses:
Wherein the filler is formed to fill a space defined by a distal end side surface of the first protection film, a distal end side surface of the second protection film, and the second surface of the flexible panel, (at least refer to fig. 12-13 and paragraph 123. Describes the first groove 110' of the first film 100' is disposed at the bending portion B', and the elastic member 500 is disposed at a region surrounded by the first region 120' and the second region 130')
Regarding claim 18, refer to the motivation of claim 11.
Regarding claim 21, PRUSHINSKIY discloses:
Wherein the flexible panel comprises: a flexible substrate, (at least refer to fig. 1, 3 and paragraph 49. Describes by forming the first film 100 of a material having a relatively greater rigidity, durability of the flexible display apparatus 1 may be improved); 
A thin film encapsulation layer arranged over the flexible substrate, (at least refer to fig. 1, 3 and paragraph 47. Describes an emission display unit 220 interposed between the third film 210 and the fourth film 230, and encapsulated by the third film 210 and the fourth film 230); and 
A light-emitting device between the flexible substrate and the thin film encapsulation layer, (at least refer to fig. 1, 3 and paragraph 49. Describes the display panel unit 200 is disposed between the first film 100 and the second film 300) 
thin film encapsulation layer extends to the bending area and the second area, ()
PRUSHINSKIY and Park do not explicitly disclose:
Wherein the light-emitting device is arranged only in the first area, and the flexible substrate and the thin film encapsulation layer extends to the bending area and the second area
You teaches: 
Wherein the light-emitting device is arranged only in the first area, and the flexible substrate extends to the bending area and the second area, (at least refer to fig. 3-4 and paragraph 50. Describes the pixel array part 123 may be provided on the flexible substrate 121 and may display an image. The pixel array part 123 according to an embodiment may include a pixel array layer 123a, an encapsulation layer 123b, and a barrier layer 123c).
Regarding claim 21, refer to the motivation of claim 1.
Regarding claim 22, PRUSHINSKIY discloses:
Wherein the light-emitting device comprises an organic light-emitting diode, the organic light-emitting diode comprising a first electrode, a second electrode, and an organic emission layer between the first electrode and the second electrode, (at least refer to fig. 2 and paragraph 60. Describes the emission display unit 220 includes a pixel electrode 221, an organic emission layer 222 disposed on the pixel electrode 221, and an opposite electrode 223 formed on the organic emission layer 222).
Regarding claim 23, PRUSHINSKIY discloses:
Wherein thin film encapsulation layer comprises an inorganic layer and an organic layer that are alternately stacked, (at least refer to fig. 2 and paragraph 74. Describes the fourth film 230 may be formed as a multi-layered inorganic film, or a thin film including an inorganic film and an organic film).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/01/2022